DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/20 and 06/11/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of claims 2, 3 and 5 must be shown or the feature(s) canceled from the claim(s). Claims 2, 3 and 5 recite limitations regarding of an element that converts alternating current into direct current but this element is not shown or maybe it is not explicitly clear from the specification and the drawings which element this is. Please correct or clarify this matter and also no new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 2, “the electrical power supply” should be “an electrical power supply”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 2 and 3, claims 2 and 3 contain limitations that use the words “means for” thus invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and requiring the limitation to be interpreted in the manner in which it is described within the specification. Claim 2 and Claim 3 point to the same limitation wherein the component is a means for managing the electrical power supply. In the printed publication of the Application this component are defined in Paragraphs 0014 and 0018. Paragraph 0014 states “the means for managing the electrical power supply comprise at least one component for converting an alternating current, coming from a signal received at the first transmitting/receiving interface, into a direct current” and Paragraph 0018 states “the microcontroller is powered by means of a component for the conversion of an alternating current, coming from a signal received at said first transmitting/receiving interface, into a direct current”. There is no other indication of a passage within the specification that defines this component further. Based on the information provided the specification seems to simply imply that any AC/DC converter is present therefore this limitation will be understood to have been met if an AC/DC converter is cited in the prior art reference. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dewan (US 2009/0215394).
Regarding claim 1, Dewan teaches a device (Figure 1) for transmitting/receiving a wireless signal (Abstract), wherein the device comprises: a first interface configured to transmit/receive a radio signal according to a first transmission technology (Figure 1 Component 105; Contactless Radio); a second interface configured to transmit/receive a radio signal according to a second transmission technology (Figure 1 Component 106; Bluetooth Radio); and an adaptation stage configured to extract data from signals coming from the first and/or second interface (Figure 1 Component 107; µP which is a microcontroller/microprocessor; Paragraph 0022). 

Regarding claim 4, Dewan teaches all the limitations of claim 1. Dewan further teaches wherein the adaptation stage comprises at least one microcontroller (Figure 1 Component 107 is a microprocessor which is a microcontroller; Paragraph 0022).

Regarding claim 6, Dewan teaches all the limitations of claim 1. Dewan further teaches wherein the adaptation stage comprises at least one transmitting/receiving microprocessor coupled to said second interface (Figure 1 Component 107 receives and transmits signals to Component 106).

Regarding claim 7, Dewan teaches all the limitations of claim 1. Dewan further teaches wherein the first interface is a near Field Communication (NFC) interface (Figure 1 Component 105 is a contactless radio reader; Paragraph 0020 “first antenna 102, configured to carry signals between wireless translator 101 and a contactless reader”). 

Regarding claim 8, Dewan teaches all the limitations of claim 1. Dewan further teaches wherein the second interface is a Bluetooth interface (Figure 1 Component 106)

Regarding claim 9, Dewan teaches all the limitations of claim 1. Dewan further teaches wherein the first interface comprises at least one coiled antenna (Figure 1 Component 102; Paragraph 0020 “first antenna 102, configured to carry signals between wireless translator 101 and a contactless reader”). 

Regarding claim 10, Dewan teaches a method (Figure 1) comprising: processing a first radio signal transmitted by a first terminal addressed to a second terminal, wherein the first radio signal is transmitted according to a first signal transmission technology (Figure 1 Components 105 and 102), and wherein the processing is implemented by a transmitting/receiving device and comprises picking up the first radio signal sent out by the first terminal according to a first communications format (Figure 1 Component 107); carrying out a conversion of this first signal into a second signal, according to the second communications format; and transmitting this second signal to the second terminal (Figure 1 Component 106; Paragraphs 0020-0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dewan (US 2009/0215394) in view of Keikhosravy (US 2018/0191267).
Regarding claim 2, Dewan teaches all the limitations of claim 1. Dewan does not teach wherein the adaptation stage further comprises means for managing the electrical power supply. 
Keikhosravy teaches an device (Figure 5), comprising: a first interface configured to transmit/receive a signal (Figure 5 Component 525); an adaptation stage configured to extract data from signal coming from different interfaces (Figure 5 Components 502+510+504+503), wherein the adaptation stage further comprises mean for managing an electrical power supply which comprises at least one component (Figure 5 Component 503) which converts an alternating current coming from a signal received at the interface into a direct current (Figure 5 Component 503; Paragraph 0032 “the AC input signal to be converted by rectifier circuit 201 as discussed in connection with FIGS. 1-4 may be extracted from RF receiver 525 and provided to rectifier circuit 201 in AC to DC Converter 503”). 
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify the teachings of Dewan to incorporate having providing a converter to manage the electrical power supply as taught by Keikhosravy. This advantage of this design is that it ensures the protection of the elements within the circuit by controlling the amount of charge circulating in the device and also provides the advantage of providing the necessary power required by the connected devices. 

Regarding claim 3, Dewan teaches all the limitations of claim 2. Dewan further teaches wherein the means for managing the electrical power supply comprise at least one component which converts an alternating current, coming from a signal received at said first transmitting/receiving interface, into a direct current.
Keikhosravy teaches an device (Figure 5), comprising: a first interface configured to transmit/receive a signal (Figure 5 Component 525); an adaptation stage configured to extract data from signal coming from different interfaces (Figure 5 Components 502+510+504+503), wherein the adaptation stage further comprises mean for managing an electrical power supply which comprises at least one component (Figure 5 Component 503) which converts an alternating current coming from a signal received at the interface into a direct current (Figure 5 Component 503; Paragraph 0032 “the AC input signal to be converted by rectifier circuit 201 as discussed in connection with FIGS. 1-4 may be extracted from RF receiver 525 and provided to rectifier circuit 201 in AC to DC Converter 503”). 
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify the teachings of Dewan to incorporate having providing a converter to manage the electrical power supply as taught by Keikhosravy. This advantage of this design is that it ensures the protection of the elements within the circuit by controlling the amount of charge circulating in the device and also provides the advantage of providing the necessary power required by the connected devices. 

Regarding claim 5, Dewan teaches all the limitations of claim 4. Dewan further teaches wherein the microcontroller is powered by a component that converts an alternating current, coming from a signal received at said first transmitting/receiving interface, into a direct current.
Keikhosravy teaches an device (Figure 5), comprising: a first interface configured to transmit/receive a signal (Figure 5 Component 525); an adaptation stage configured to extract data from signal coming from different interfaces (Figure 5 Components 502+510+504+503), wherein the adaptation stage comprises a processor and memory (Figure 5 Components 502 and 504), wherein the microcontroller is powered by a component that converts an alternating current, coming from a signal received at said first transmitting/receiving interface, into a direct current (Figure 5 Component 503; Paragraph 0032 “AC to DC converter 503 may be coupled to provide a current to a power management unit that may provide power to one or more of the other blocks as shown in computer 500”). 
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify the teachings of Dewan to incorporate having providing a converter to manage the electrical power supply and provide power to the microcontroller as taught by Keikhosravy. This advantage of this design is that it ensures the protection of the elements within the circuit by controlling the amount of charge circulating in the device and also provides the advantage of providing the necessary power required by the connected devices. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degauque (US 2012/0108169) teaches a method and device for managing information exchange between for example a NFC controller and a set of at least two secure elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         


	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839